Citation Nr: 0004129	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the amount 
of $1,017.00.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to September 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  In a May 1992 VA letter, the veteran was notified that he 
was awarded nonservice-connected pension benefits, effective 
from July 1991; attached to that notification letter was a 
Disability Pension Award Attachment, VA Form 21-8768, which 
sets forth factors affecting the right to payment, including 
the effect of incarceration on benefits.

2.  In January 1998, the RO learned that in November 1997, 
the veteran was incarcerated for violation of probation.

3.  By VA letter dated January 15, 1998, the veteran was 
notified of a proposal to terminate his monthly pension 
benefits beginning January 24, 1998, which was the 61st day 
of his incarceration; the veteran was also notified that this 
termination may create an overpayment if he continued to 
accept future payments and if the VA decided to take the 
proposed action.

4.  In a March 1998 VA letter, the veteran was notified that 
the proposed action had been taken, and that he had been 
overpaid benefits.

5.  The veteran knew or reasonably should have known that an 
overpayment of VA pension benefits may arise if he continued 
to accept benefits while he was incarcerated beyond 60 days; 
however, he continued to accept benefits during his period of 
incarceration.

6.  Although the veteran may experience some financial 
hardship in repaying the debt at issue in this appeal, 
failure to allow collection of the indebtedness at issue in 
this case would result in unfair gain to the veteran, and 
would violate the principles of equity and good conscience.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $1,017.00, would be against the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA disability pension 
benefits, in the amount of $1,017.00.  Essentially, the 
overpayment resulted because the veteran continued to accept 
the full amount of his pension benefits during a period of 
incarceration in excess of 60 days.

Initially, the Board notes that the veteran has not disputed 
the validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In the absence of a challenge 
to the validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

In the present appeal, the Committee determined in a June 
1998 decision that the evidence in this case did not 
establish fraud, misrepresentation, or bad faith in the 
creation of the debt.  The Board is also satisfied that none 
of the circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith on the veteran's part such 
that there is a legal bar to the issue of waiver of recovery 
of the debt.  See 38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  Thus, the sole question before 
the Board is whether collection of the indebtedness at issue 
in this appeal, in the amount of $1,017.00, would violate the 
principles of equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  As set forth 
below, the Board finds that collection of the debt would not 
be against equity and good conscience, as the veteran 
accepted benefits that he knew or reasonably should have 
known he was not entitled to, and the Board finds that a 
waiver of recovery of the debt is not warranted.  

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the veteran contributed to causing the debt. 38 C.F.R. 
§ 1.965(a)(3).  

Before assessing the fault of the veteran, the Board will 
briefly set forth the facts of this case.  In a May 1992 
rating decision, the veteran was awarded nonservice-connected 
pension benefits.  When the veteran was notified of this 
award, by VA letter dated in May 1992, he was provided with 
VA Form 21-8768, which contained important information about 
the right to receive pension benefits.  VA Form 21-8768 is 
entitled "Disability Pension Award Attachment," and sets 
forth factors affecting the right to payment.  Included on 
that form is a section entitled "INCARCERATION - Effect on 
pension benefits," which indicates that the VA "will 
discontinue pension benefits payable to a person who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days as a result of a felony or misdemeanor 
conviction."  The record reveals that on several other 
occasions, in conjunction with VA notices regarding adjusted 
pension rates, the veteran was again provided with VA Form 
21-8768.

In a January 1998 Report of Contact, the VA was notified that 
the veteran was incarcerated on November 1997 for violation 
of probation.  It was noted that the veteran was originally 
convicted and incarcerated in January, 1984, and was 
subsequently released on parole, probation, and mandatory 
release.  However, on several occasions the veteran was re-
incarcerated for violation of probation, including the most 
recent incarceration in November 1997.

In a January 1998 VA letter, the veteran was notified that 
upon incarceration, VA law requires termination of VA 
benefits beginning the 61st day of incarceration following 
conviction of a felony or misdemeanor.  Thus, the VA proposed 
to terminate his benefits on January 24, 1998.  The VA 
offered the veteran an opportunity to present additional 
evidence as to why the proposed action should not be taken.  
The veteran was also informed that he may not be due the full 
amount paid for the next 60 days, and if he continued to 
accept benefits and the RO decided to take the proposed 
action, he may have to repay all or some of his benefits.  

The veteran responded with a statement, received in January 
1998.  He requested that the benefits not be stopped as he 
still had financial obligations even though he was 
incarcerated.  He also stated that he was disabled and would 
not be able to work after release from prison.  

In a March 1998 VA letter, the veteran was notified that his 
pension benefits were retroactively terminated effective 
January 24, 1998.  The veteran was also notified that he had 
been paid too much, and that an overpayment was created.  In 
April 1998, the veteran submitted a request for a waiver of 
recovery of the overpayment.  He indicated that he had no 
money to repay any overpayments, and that if he was expected 
to repay this money it would defeat the purpose of pension 
benefits.  

In assessing whether the veteran contributed to causing the 
debt, see 38 C.F.R. § 1.965(a)(3), the foregoing information 
reveals that the veteran was made aware on numerous occasions 
of the effects of incarceration in excess of 60 days on 
payment of VA pension benefits.  Furthermore, by VA letter 
dated January 15, 1998, the veteran was notified of the 
proposal to terminate his benefits effective January 24, 
1998, and he was also informed that if he continued to accept 
benefits, an overpayment may result.  Nevertheless, the 
veteran continued to accept VA pension benefits during his 
incarceration, even though he knew or reasonably should have 
known that he may be overpaid.  Additionally, a review of the 
record indicates that this is not the first time that the 
veteran has been assessed an overpayment for receipt of VA 
benefits while incarcerated.  Thus, the Board is satisfied 
that the veteran was aware of his rights regarding receipt of 
pension benefits, and for the foregoing reasons the Board 
finds that the veteran was at fault in causing the debt in 
this case.

The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  As noted earlier, 
upon the initial award of disability pension benefits, the VA 
provided the veteran with a detailed explanation of the 
factors affecting the right to receive VA disability pension 
benefits.  Furthermore, on several occasions, the veteran was 
provided with VA Form 21-8768, "Disability Pension Award 
Attachment," detailing the factors affecting payment of 
benefits, including incarceration.  Additionally, in January 
1998, just after the VA learned of the veteran's 
incarceration, the VA informed the veteran of the proposed 
reduction, and the steps he could take to minimize potential 
overpayment.  In short, the Board finds that the VA was not 
at fault in causing this debt.

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of non-service connected pension 
benefits is to assist persons who are unable to secure and 
follow a substantially gainful occupation due to disability.  
In light of the purpose underlying pension benefits, the 
Board finds that repayment of the debt at issue in this case 
would not conflict with the objective underlying the 
benefits, as the veteran's basic necessities were provided 
for while he was incarcerated.  See 38 C.F.R. § 1.965(a)(4).  
Thus, repayment of the debt would not nullify the purpose for 
which the pension benefits were intended, since the veteran 
was not deprived of basic necessities such as food and 
shelter during his period of incarceration when he was not 
entitled to VA pension benefits.  See 38 C.F.R. 
§ 1.965(a)(4).  Further, if the veteran fails to repay this 
debt, it will result in an unfair gain to him.  See 38 C.F.R. 
§ 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  In various 
statements of record from the veteran, he indicates that his 
VA pension is his only source of income, and that he would 
not be able to repay any sort of overpayment.  A Financial 
Status Report received in March 1997, prior to incarceration, 
reflects that the veteran's monthly income consisted solely 
of his VA pension benefits in the amount of $707.00.  His 
monthly expenses totaled approximately $965.00, including 
$88.60 for a car loan and $187.00 for another VA overpayment 
debt.  The veteran indicated that his monthly expenses 
exceeded his monthly income by approximately $258.00.  In 
November 1998, the veteran submitted a more updated Financial 
Status Report, reflecting his monthly finances during 
incarceration.  He indicated that he was receiving no monthly 
income, and that he still owed unspecified amounts for rent 
and utilities, as well as $2,600.00 in fines.  Nevertheless, 
the Board notes that upon release from prison, the veteran's 
pension benefits were set to resume in full.  Although the 
veteran may still experience some hardship in repaying the 
debt at issue in this appeal, it will not cause him undue 
financial hardship as contemplated by VA law, especially if 
he pays back his obligation in monthly installments.  
Furthermore, the Board finds that any financial difficulty is 
outweighed by other factors in this case, such as the 
veteran's fault in causing the debt, and the fact that he was 
unjustly enriched with pension benefits.

In summary of the foregoing, a review of some of the elements 
pertaining to the principles of equity and good conscience, 
as set forth by 38 C.F.R. § 1.965(a), convinces the Board 
that greater weight in this case should be accorded to the 
fault of the veteran, in that continued to accept the full 
amount of his monthly VA pension benefits, despite 
notification from the VA that an overpayment might result 
from such action.  When all of the relevant elements as set 
forth above are considered, the Board is not persuaded that 
the Government should forego its right to collection of the 
indebtedness in the instant appeal, in the amount of 
$1,017.00.  Accordingly, the Board finds that waiver of 
recovery of the overpayment in the amount of $1,017.00 is not 
warranted.


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $1,017.00, is denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

